DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant has amended claims 31 and 44 and cancelled claims 42-43. Claims 31-35, 37, 44-45, 47-49, and 52-53 are currently pending.
Claim Objections
Claim 31 objected to because of the following informalities: Claim 31 recites “the triangular shape wound dressing” in line 18. This appears to be a typographic error for “the triangular shaped wound dressing”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 31, 32, 34, 35, 44, 47-49, 52, and 53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lockwood et al. (U.S. Patent No. 7,338,482) in view of Schultz (U.S. Patent No. 5,960,795), in further view of Karpowicz et al. (U.S. Patent Application Publication No. 2006/0100586; Please note, citations are made to corresponding issued U.S. Patent No. 7,485,112 due to typographic errors in the application publication), and in further view of Ward (U.S. Patent No. 5,000,172).
Regarding claim 31, Lockwood discloses a negative pressure wound therapy system (10; Col. 4, lines 14-23) comprising: a wound dressing (18) dimensioned for positioning relative to a wound of a subject (12; Col. 4, lines 32-37), wherein the wound dressing has a first wound facing side and an opposite second side (Fig. 3, feat. 18); a wound port operatively connected to the wound dressing (20), wherein the wound port comprises a flange affixed to the second side of the wound dressing (Fig. 3, feat. 70; Col. 8, lines 24-33); a subatmospheric pressure mechanism configured to aspirate fluid from a wound (14; Col. 4, lines 14-23); wherein the wound port provides fluid communication between the subatmospheric pressure mechanism and the wound through the wound dressing (Col. 4, lines 32-46).
Lockwood does not disclose that the wound dressing comprises a triangular shape configured to conform to contours of a portion of a body of the subject, that the wound dressing comprises a backing layer and a delivery layer, wherein each of the backing layer and the delivery layer are configured to be removed from opposing sides of the wound dressing, wherein the delivery layer comprises a central opening that surrounds the perimeter of the flange of the wound port, or that the triangular shaped wound dressing comprises a regularly spaced gridline pattern along two orthogonal axes, such that the regularly spaced gridline pattern can be visualized on the triangular shaped wound dressing.
Schultz teaches wound covering devices (Abstract). Schultz teaches an embodiment in which the dressing comprises a triangular shape (Fig. 7C, feat. 730; Col. 9, lines 35-50) for covering wounds in the sacral-coccyx area (Col. 9, lines 35-50). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the claimed invention being made to modify the system disclosed by Lockwood so that the wound dressing comprises a triangular shaped configured to conform to contours of a portion of a body of the subject in order to cover wounds in the sacral-coccyx area as taught by Schultz.
Karpowicz teaches a vacuum tube attachment patch (10) comprising a frame (18) with vacuum tubes (16, 20) attached to it (Col. 3, line 60 – Col. 4, line 40). A first thin film (36) is bonded to the frame, and a second thin film (38) is bonded to the edges of the first thin film (Col. 4, line 41 – Col. 5, line 3). An adhesive (12) is applied on the wound-facing side of the patch (Col. 5, lines 4-10) which is protected by a peel-off cover of backing material (42; Col. 5, lines 20-27). Karpowicz further teaches a peel-off collar (40) applied in an annular strip at the perimeter of the non-wound-facing side of the patch (Col. 5, lines 28-30). The peel-off cover is removed from the wound-facing side of the patch, and the peel-off collar is removed from the non-wound-facing side of the patch (Fig. 3; Col. 5, lines 20-34). Because the peel-off collar is an annular strip at the perimeter of the patch, it comprises a central opening that surrounds anything inward of it (Fig. 3). Karpowicz teaches that the peel-off cover and peel-off collar provide convenience in handling, shipping, and application (Col. 5, lines 20-34).  Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the claimed invention being made to modify the system disclosed by Lockwood in view of Karpowicz so that the wound dressing comprises a triangular shape configured to conform to contours of a portion of a body of the subject or a backing layer and a delivery layer, wherein each of the backing layer and the delivery layer are configured to be removed from opposing sides of the wound dressing, wherein the delivery layer comprises a central opening that surrounds the perimeter of the flange of the wound port in order to provide convenience in handling, shipping, and application of the system as taught by Karpowicz.
Ward teaches a wound dressing system (1) comprising a backing layer (2) with an adhesive surface (3) and a support layer on the non-adhesive surface (4; Col. 9, lines 28-37). Ward teaches that any of the layers may comprise a regularly gridline pattern (Fig. 2; Col. 2, lines 19-63) along two orthogonal axes (Col. 8, lines 10-23) comprising gridlines that are 5 mm apart (Col. 8, lines 24-28). Ward teaches that the gridlines are printed on a transparent or translucent layer so that they may be seen and compared to the underlying wound in order to allow the size of the wound to be monitored using the gridlines (Col. 2, lines 60-64; Col. 8, lines 24-28). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the claimed invention being made to modify the system disclosed by Lockwood in view of Schultz and in further view of Karpowicz so that the triangular shaped wound dressing comprises a regularly spaced gridline pattern along two orthogonal axes, such that the regularly spaced gridline pattern can be visualized on the triangular shaped wound dressing in order to allow the user to monitor the size of the wound that the dressing is applied to as taught by Ward.
Regarding claim 32, Lockwood in view of Schultz, in further view of Karpowicz, and in further view of Ward discloses the system of claim 31. Lockwood further discloses a wound contact layer (30) configured to be positioned in direct contact with the wound (Col. 4, lines 47-55); and a filler layer (68) configured to be positioned adjacent to the wound contact layer (Col. 7, lines 1-7).
Regarding claim 34, Lockwood in view of Schultz, in further view of Karpowicz, and in further view of Ward discloses the system of claim 32. Lockwood discloses that the wound contact layer (30) is non-adherent (Col. 5, lines 5-14) and that it lies between the wound (12) and wound filler (68; Col. 7, lines 1-7). Because the wound contact layer is non-adherent, and is between the wound and the filler layer, the wound contact layer prevents adherence of the filler layer to the wound. Therefore, Lockwood inherently discloses that the wound contact layer is configured to prevent adherence of the filler layer. This is further evidenced by the disclosure of Hunt et al. (U.S. Patent Application Publication No. 2004/0030304), which teaches that a non-adherent sheet in between the wound surface and a filler layer reduces the occurrence of adhesions that make removal of the dressing difficult or dangerous (Hunt: ¶0030-0031).
Regarding claim 35, Lockwood in view of Schultz, in further view of Karpowicz, and in further view of Ward discloses the system of claim 32. Lockwood further discloses that the wound contact layer comprises a non-adherent material (Col. 5, lines 5-14).
Regarding claim 44, Lockwood in view of Schultz, in further view of Karpowicz, and in further view of Ward discloses the system of claim 31. As discussed above, Ward teaches that the regularly spaced gridline pattern comprises gridlines that have 5 mm spacing. Therefore, the each of the gridlines taught by Ward correspond to predetermined units of distance of multiples of 5 mm. Therefore, Lockwood in view of Schultz, in further view of Karpowicz, and in further view of Ward discloses that the regularly spaced gridline pattern comprises gridlines corresponding to predetermined units of distance.
Regarding claim 47, Lockwood in view of Schultz, in further view of Karpowicz, and in further view of Ward discloses the system of claim 31. As discussed above, Karpowicz teaches a peel-off collar (40) on the non-wound facing side (Fig. 3; Col. 5, lines 20-34). Therefore, Lockwood in view of Schultz, in further view of Karpowicz, and in further view of Ward discloses that the delivery layer is positioned on the second side of the wound dressing. 
Ward further teaches a wound dressing system (1) comprising a backing layer (2) with an adhesive surface (3) and a support layer on the non-adhesive surface (4; Col. 9, lines 28-37). The support layer comprises overhanging peripheral edges for gripping in order to separate it from the backing layer (4; Col. 9, lines 51-63). Ward teaches that such a dressing system allows for the dressing to be smoothly adhered to the skin with no unsightly puckering (Col. 9, lines 51-63). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the claimed invention being made to modify the system disclosed by Lockwood in view of Schultz and in further view of Karpowicz so that the delivery layer comprises at least one peripheral region that overlies the wound dressing, wherein the at least one peripheral region is configured to provide a gripping surface to facilitate separation of the delivery layer from the wound dressing so that the system can be smoothly adhered to the skin with no unsightly puckering as taught by Ward.
Regarding claim 48, Lockwood in view of Schultz, in further view of Karpowicz, and in further view of Ward discloses the system of claim 47. As discussed above, Ward teaches a support layer comprising overhanging peripheral edges for gripping. Therefore, Lockwood in view of Schultz, in further view of Karpowicz, and in further view of Ward discloses that the at least one peripheral region extends beyond at least one edge of the wound dressing.
Regarding claim 49, Lockwood in view of Schultz, in further view of Karpowicz, and in further view of Ward discloses the system of claim 47. As discussed above, Ward teaches a support layer comprising overhanging peripheral edges for gripping. Therefore, Lockwood in view of Schultz, in further view of Karpowicz, and in further view of Ward discloses that the at least one peripheral region comprises a plurality of peripheral regions to facilitate placement of the wound dressing.
Regarding claim 52, Lockwood in view of Schultz, in further view of Karpowicz, and in further view of Ward discloses the system of claim 31. Lockwood further discloses that the wound dressing is configured to form a seal around the wound (18; Col. 4, lines 32-46). Karpowicz further teaches that the peel-off collar provides an area for a user to press down on the patch and create an air-tight seal, at which the collar is removed while leaving the patch behind (Col. 5, lines 27-34). Therefore, Lockwood in view of Schultz, in further view of Karpowicz, and in further view of Ward further discloses that the delivery layer is configured to separate from the wound dressing without disturbing the seal formed.
Regarding claim 53, Lockwood in view of Schultz, in further view of Karpowicz, and in further view of Ward discloses the system of claim 31. Lockwood further discloses that the flange (70) is configured to receive a conduit (24) for the subatmospheric pressure mechanism (Fig. 3).
Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lockwood et al. (U.S. Patent No. 7,338,482) in view of Schultz (U.S. Patent No. 5,960,795), in further view of Karpowicz et al. (U.S. Patent Application Publication No. 2006/0100586), in further view of Ward (U.S. Patent No.5,000,172), and in further view of Thompson (U.S. Patent No. 3,929,135).
Regarding claim 33, Lockwood in view of Schultz, in further view of Karpowicz, and in further view of Ward discloses the system of claim 31, but does not disclose that the wound contact layer is configured to permit substantially unidirectional fluid flow so that exudate removed from the wound is prevented from flowing back into the wound.
Thompson teaches an absorptive structure for absorptive devices comprising a skin facing topsheet (22) with tapered capillaries (26) with a frustoconical shape with the apex facing away from the skin (Col. 3, lines 20-65). Thompson teaches that such tapered capillaries provide substantially unidirectional fluid flow away from the skin (Col. 2, lines 13-36) which advantageously prevents prolonged contact between the skin and fluids, thereby preventing maceration (Col. 1, lines 44-53). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the claimed invention being made to modify the system disclosed by Lockwood in view of Schultz, in further view of Karpowicz, and in further view of Ward so that the wound contact layer is configured to permit substantially unidirectional fluid flow so that exudate removed from the wound is prevented from flowing back into the wound in order to prevent prolonged contact between the skin and exudate, thereby preventing maceration of the wound as taught by Thompson.
Claim 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lockwood et al. (U.S. Patent No. 7,338,482) in view of Schultz (U.S. Patent No. 5,960,795), in further view of Karpowicz et al. (U.S. Patent Application Publication No. 2006/0100586), in further view of Ward (U.S. Patent No. 5,000,172), and in further view of Hunt et al. (U.S. Patent Application Publication No. 2004/0030304).
Regarding claim 37, Lockwood in view of Schultz, in further view of Karpowicz, and in further view of Ward discloses the system of claim 32, but does not discloses that the filler layer comprises a non-woven gauze or reticulated foam.
Hunt teaches a negative pressure wound therapy system for abdominal wounds (Abstract). Hunt teaches that the system comprises a reticulated polyurethane foam as an absorbent wound filler (36; ¶0018, 0030, and 0034). Hunt teaches that using reticulated polyurethane foam advantageously helps to de-localize the delivery of negative pressure and flow of exudates (¶0037). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the claimed invention being made to modify the system disclosed by Lockwood in view of Schultz, in further view of Karpowicz, and in further view of Ward so that the filler layer comprises a non-woven gauze or reticulated foam as taught by Hunt in order to delocalize the delivered negative pressure and flow of exudates.
Claim 45 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lockwood et al. (U.S. Patent No. 7,338,482) in view of Schultz (U.S. Patent No. 5,960,795), in further view of Karpowicz et al. (U.S. Patent Application Publication No. 2006/0100586), in further view of Ward (U.S. Patent No. 5,000,172), and in further view of Patel et al. (U.S. Patent Application Publication No. 2007/0055209).
Regarding claim 45, Lockwood in view of Schultz, in further view of Karpowicz, and in further view of Ward discloses the system of claim 31. Lockwood further discloses that the wound port (20) is operatively connected to the wound dressing (18; Col. 8, lines 24-33), the wound port comprising: a vacuum port (22; Col. 4, lines 32-46); and an exudate conduit (24) in fluid communication with the wound port (Col. 4, lines 32-46). Lockwood in view of Schultz, in further view of Karpowicz, and in further view of Ward does not disclose that the exudate conduit is also in fluid communication with a canister for collecting exudate removed from the wound and deposited in the canister under influence of a vacuum source; wherein the subatmospheric pressure mechanism comprises the canister and the vacuum source.
Patel teaches a negative pressure wound therapy system (100; ¶0021) comprising a wound dressing (110; ¶0027), a wound port (112; ¶0028-0029) comprising a vacuum port (¶0028-0029), and an exudate conduit in fluid communication with the wound port (116; ¶0029) through which vacuum is applied to the wound to drain exudate from the wound and to collect the exudate in a canister under the influence of a vacuum source (118; ¶0029). Therefore, the prior art includes each claimed element, with the only difference between the invention recited by claim 45 and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have added the collection canister taught by Patel to the system disclosed by Lockwood in view of Schultz, in further view of Karpowicz, and in further view of Ward without changing the functions of the system of Lockwood in view of Schultz, in further view of Karpowicz, and in further view of Ward or the function of the collection canister of Patel. Patel teaches that including a collection canister, either at the outlet of a vacuum source or interposed between the vacuum source and the vacuum port of the wound dressing, will allow for the collection of wound drainage (¶0029-0030). Therefore, one of ordinary skill in the art would have recognized that the results of adding the collection canister of Patel to the system of Lockwood in view of Schultz, in further view of Karpowicz, and in further view of Ward would have the predictable result of the allowing for the collection of wound drainage. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Lockwood in view of Schultz, in further view of Karpowicz, and in further view of Ward so that exudate conduit is also in fluid communication with a canister for collecting exudate removed from the wound and deposited in the canister under influence of a vacuum source; wherein the subatmospheric pressure mechanism comprises the canister and the vacuum source. Please see MPEP §2143.I(A) for more details.
Response to Arguments
Applicant’s arguments, see page 5 of Applicant’s Remarks, filed 05/13/2022, with respect to the rejections of claims 31-35, 37, 42-45, 4-49, and 52-53 under 35 U.S.C. 112 as being indefinite have been fully considered and are persuasive in light of the amendment to claim 31. Therefore, the rejections have been withdrawn.
Applicant’s arguments, see pages 5 and 6 of Applicant’s Remarks, filed 05/13/2022, with respect to the rejections of claims 31, 32, 34, 35, and 53 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lockwood in view of Schultz, and in further view of Karpowicz, of claim 33 in further view of Thompson, of claim 37 in further view of Hunt, of claims 42 and 43 in further view of Leiboff, of claim 44 in further view of Murai, of claim 45 in further view of Patel, and of claims 47-49 in further view of Ward have been fully considered and are persuasive in light of the amendments to independent claim 31. Therefore, the rejections have been withdrawn. However, upon further consideration, new grounds of rejection have been made as discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Murai et al. (U.S. Patent Application Publication No. 2002/0062114) discloses an absorbent article comprising a printed grid.
Leiboff (U.S. Patent Application Publication No. 2005/0288691) discloses a hernia patch comprising a targeting grid.
Cartmell et al. (U.S. Patent No. 5,106,629) discloses a wound dressing comprising a grid pattern.
Sessions et al. (U.S. Patent No. 5,605,165) discloses a wound measurement device.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                             
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781